Title: To Thomas Jefferson from Hezekiah Niles, 12 May 1826
From: Niles, Hezekiah
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Balt.
                            May 12. 1826.
                    It was with great pleasure that I recd your favor of the 6th inst. because it furnished evidence of your health—for my prayer is joined to that of grateful millions that you may live long & happily. But I will not trouble you with the reading of a long letter, however much I am disposed to write one. I thank you for your kind recollection of me & the little matter that was between us, the proper receipt for which is inclosed.With gratitude & profound esteem your sincere & respectful friend
                        H. Niles